Case: 20-20647     Document: 00516198273          Page: 1     Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 10, 2022
                                  No. 20-20647                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Julia Gottselig Poff,

                                                            Petitioner—Appellant,

                                       versus

   Warden Warren Smith,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4450


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Julia Gottselig Poff, federal prisoner # 30385-479, appeals the district
   court’s dismissal of her 28 U.S.C. § 2241 habeas petition without prejudice
   on the ground that it was moot. We review the dismissal of a § 2241 petition
   on the pleadings de novo. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20647      Document: 00516198273           Page: 2     Date Filed: 02/10/2022




                                     No. 20-20647


          To the extent that Poff’s § 2241 petition challenged her continued
   pretrial detention and dismissal of the indictment based on her speedy trial
   claims or to prevent further prosecution, the district court did not err in
   dismissing the petition after Poff entered an unconditional plea of guilty,
   notwithstanding Poff’s arguments to the contrary. See Yohey v. Collins, 985
   F.2d 222, 228-29 (5th Cir. 1993); Fassler v. United States, 858 F.2d 1016, 1018
   & n.3 (5th Cir. 1988); see also United States v. Bell, 966 F.2d 914, 915 (5th Cir.
   1992) (holding that unconditional guilty plea waived appeal of speedy trial
   claims).
          Poff asserts that her § 2241 petition was not mooted by her guilty plea
   because she preserved her right to challenge her conviction based on
   constitutional and statutory violations of her right to a speedy trial by raising
   them in her § 2241 petition prior to pleading guilty and because her guilty
   plea was unknowing and involuntary and her conviction is constitutionally
   infirm. As noted, Poff pleaded guilty unconditionally, however. See Bell, 966
   F.2d at 915. Her challenges to her guilty plea must first be asserted in a
   motion under 28 U.S.C. § 2255 because her conviction and sentence have
   been affirmed. See Fassler, 858 F.2d at 1019. We discern no merit in Poff’s
   claims that the district court erred by allowing the Government to file a late
   response to her petition, delaying disposition of her petition, and denying her
   an evidentiary hearing.
          Finally, we do not consider Poff’s arguments that the filing of her
   § 2241 petition was the equivalent of an interlocutory appeal and divested the
   district court judge presiding over her criminal proceedings of jurisdiction to
   accept her guilty plea because they were raised for the first time in her reply
   brief. See United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005).




                                           2
Case: 20-20647   Document: 00516198273        Page: 3   Date Filed: 02/10/2022




                               No. 20-20647


         Accordingly, the judgment of the district court is AFFIRMED.
   Poff’s motion for immediate release is DENIED, and her motion for
   expedited appeal is DENIED as moot.




                                    3